DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first chip gap" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "chip-receiving surface" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 are rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helbig (DE102013108825) in view of Edelmann (WO2018077495).
Regarding claim 1,  Helbig teaches a cutting tool (10), comprising a clamping shank (16) and a tool carrier (12) comprising a cutting head (22)  and at least a first blade (18) (See Fig. 1 and 5a), the cutting head (22) arranged at an axial cutting head end (24) of the tool carrier (12), wherein; the tool carrier (12) comprises a chip-receiving space (26), which is molded to receive material chips of a component to be processed by the blade (18) (See Fig. 1 and paragraph 0031 describing the chip receiving space 26), chips are capable of passing from the first chip gap (44) to the chip receiving space (26) by pass through at least a first passage (50), the first chip gap (44) is defined in part by a first surface of the first blade (18) (See modified Fig. 1 depicting the first surface of the first blade), the first passage (50) is defined by at least a first passage first surface (46), a first passage second surface (48) , the first passage first surface (46) is a continuation of the first surface of the first blade (18) (See modified Fig. 1 depicting the first surface of the first blade in continuation with the first passage first surface 46), the first passage second surface (48) runs at an incline and widens (See Fig. 1), relative to the first passage first surface (46) in a direction toward the chip receiving surface (32) (See modified Fig. 1). Helbig teaches a circumferential wall and suggest coolant means. However, Helbig does not specifically teach the circumferential wall closes the first passage circumferentially at least in an axial sub-section, and at least a first coolant duct, which is provided to guide coolant to the cutting head end, is formed within the circumferential wall.


    PNG
    media_image1.png
    780
    985
    media_image1.png
    Greyscale

Modified Fig. 1 of Helbig (DE102013108825)

Edelmann teaches the circumferential wall (22) closes the first passage circumferentially at least in an axial sub-section (See Fig. 1-2, 7, and paragraph 0033 describing the circumferential wall 22 and see modified Fig. 2 depicting the first passage ), and at least a first coolant duct (44) , which is provided to guide coolant to the cutting head end (See Fig. 7 and 10), is formed within the circumferential wall (22) and the circumferential wall has a cross sectional widening, in the region of the cutting head end, wherein the at least one coolant duct is curved in such a way that coolant also flows through the cross sectional widening (See paragraph 0039 describing the coolant flowing through the passage which is partially defined by the cross sectional widening as depicted in modified Fig. 9).

    PNG
    media_image2.png
    584
    902
    media_image2.png
    Greyscale

Modified Fig. 2 of Edelmann (WO2018077495).



    PNG
    media_image3.png
    429
    595
    media_image3.png
    Greyscale

Modified Fig. 9 of Edelmann (WO2018077495).

Regarding claim 2, Helbig as modified teaches the cutting tool (10) according to claim 1, at least one chip outlet opening is provided in the circumferential wall on an end of the tool (10) carrier facing the clamping shank (16) (See modified Fig. 1 depicting the opening).
 Regarding claim 3, Helbig as modified teaches the cutting tool (10) according to claim 2, wherein a chip guiding surface (34), which is inclined relative to a longitudinal axis of the cutting tool (10) and which is formed to guide chips and/or coolant from the interior of the chip-receiving space (26) to the outside, is provided in the interior of the chip-receiving space (26) in the region of the chip outlet opening (See modified Fig. 2a depicting the longitudinal axis and the chip guiding surface and paragraph 0031 describing the chip-guiding surface).

    PNG
    media_image4.png
    511
    907
    media_image4.png
    Greyscale

Modified Fig. 2a of Helbig (DE102013108825)

Regarding claim 4, Helbig as modified teaches the cutting tool according to claim 1. Although Helbig suggest coolant means, Helbig as modified fails to teach wherein a central coolant passage is provided in the clamping shank and a base section of the tool carrier, which coolant passage is connected to the at least one coolant duct in a transition region between the base section and the cutting head.
 Edelmann teaches wherein a central coolant passage (50) is provided in the clamping shank and a base section of the tool carrier (See modified Fig. 2), which coolant passage (50) is connected to the at least one coolant duct (44) in a transition region between the base section and the cutting head (See Fig. 3 and modified Fig. 2).
It would have been obvious to one of ordinary skill in the art to have modified Helbig as modified to incorporate a central coolant passage provided in the clamping shank and base section of the tool carrier as taught by Edelmann. Doing so would provide coolant to the coolant duct of the cutting tool to meet the cooling and lubricating needs of the cutting tool.
Regarding claim 5, Helbig as modified teaches the cutting tool according to claim 1, wherein the first passage first surface (46) comprises at least one sub-section of a chip entraining surface adjoining the blade (18) (See modified Fig. 1 depicting the chip entraining surface adjoining the blade), and the first passage second surface (48) comprises a surface of a chip guiding section, which extends so as to be angled or curved at least section by section in the direction of the clamping shank (12) (See modified Fig. 1 depicting the surface of a chip guiding section extending at an angle or curved), in order to widen the first passage (50) from the chip gap (44) in the direction of the chip-receiving space (26) (See modified Fig. 1).
Regarding claim 6, Helbig as modified teaches the cutting tool (10) according to claim 5, wherein the blade (18) comprises a first cutting edge (40) on the axial cutting head end (24) (See Fig. 1), and a second cutting edge (42) in the region of the circumferential wall of the cutting head (24) (See Fig. 1 depicting the second cutting edge), wherein the chip gap (44) extends along the first (40) and the second cutting edge (42) (See Fig. 1 depicting the gap as extending along the first and second cutting edge 40,42), so that the first passage (50) is open towards the circumferential wall of the tool carrier (12) in the region of the second cutting edge (42) (See Fig. 1 depicting the first passage 50).
Regarding claim 7, Helbig as modified teaches the cutting tool according to claim 5, wherein the blade (18) has a chip surface, which forms a sub-section of the first passage first surface (46), wherein the chip surface runs flush with the first passage first surface (46) (See modified Fig. 1 depicting the chip surface flush with the sub-section of the first passage first surface 46).
Regarding claim 8 and 9, Helbig as modified teaches the cutting tool according to claim 5. However, Helbig fails to teach wherein first passage second surface has at least one coolant outlet, which faces the first blade and which is connected to the first coolant duct and the coolant outlet comprises a groove, that runs parallel to a head cutting edge of the blade. 
Edelmann teaches wherein the first passage second surface has at least one coolant outlet (72), which faces the first blade (16, 18) and which is connected to the first coolant duct (44) and the coolant outlet (72) comprises a groove, that runs parallel to a cutting edge of the blade (16) (See Fig. 10 depicting the outlet 72 as facing the blade 16 and running partially parallel to a cutting edge of the blade 16, 18).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Helbig to provide a coolant outlet, connected to the coolant duct and on the first passage second surface, facing the first blade and running parallel to the cutting edge of the blade. Doing so would provide coolant to the blade, improve chip removal, and increase conveying capacity (See paragraph 0019).
Regarding claim 10, Helbig as modified teaches the cutting tool according to claim 1, wherein the circumferential wall (22) has a cross sectional widening, which is directed inwardly, in the region of the cutting head end (See 103 rejection of claim 1 and See modified Fig. 9 of Edelmann depicting the cross sectional widening), wherein the at least one coolant duct (44) is curved in such a way that coolant flows through the cross sectional widening (See paragraph 0039 of Edelmann describing the coolant flowing through chip-receiving space 24 which is partially defined by the cross sectional widening as depicted in modified Fig. 9 of Edelmann, and see 103 rejection of claim 1 describing the modification by Edelmann).
Regarding claim 11 and 13, Helbig as modified teaches a cutting tool according to claim 1. However, Helbig fails to specifically teach the production method for the cutting tool, wherein the tool carrier is produced by means of an additive manufacturing method by applying material to the clamping shank. 
Edelmann teaches the production method for the cutting tool, wherein the tool carrier is produced by means of an additive manufacturing method by applying material to the clamping shank (See Fig 1 and modified Fig. 2). See paragraph 0005 and 0031 describing the additive manufacturing method, such as selective laser melting, as a production method for complex designs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helbig to provide the additive manufacturing method as a production method for the cutting tool. Doing so would provide a sufficient production method, such as selective laser melting, for complex manufacturing designs (See Paragraph 0005).
Regarding claim 12 and 14, Helbig as modified teaches the production method according to claim 11, wherein the tool carrier is produced by means of an additive manufacturing method, such as laser melting, by applying material to the base section (See 103 rejection of claim 11). Helbig does not teach wherein a base section is provided between the clamping shank and the tool carrier, which the base section has a central coolant duct.
Edelmann teaches wherein a base section between the clamping shank and the tool carrier, the base section having a central coolant duct (50) (See Fig. 1 and modified Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Helbig to incorporate a central coolant duct in the base section, as taught by Edelmann. Doing so would provide coolant to the coolant duct of the cutting tool to meet the cooling and lubricating needs of the cutting tool.
Regarding claim 15, Helbig as modified teaches the cutting tool according to claim 1, wherein at least part of the first coolant duct is between the first passage and an outer surface of the circumferential wall, radially outward relative to the first passage (See 103 rejection of claim 1 describing the modification in view of Edelmann and modified Fig. 5 of Edelmann depicting the first coolant duct between outer surface of the circumferential wall and the first passage, which is aligned with the chip-receiving space 24).
Regarding claim 16, Helbig as modified teaches the cutting tool according to claim 1, wherein at least part of the first coolant duct is between the chip-receiving space and an outer surface of the circumferential wall, radially outward relative to the chip-receiving space (See 103 rejection of claim 1 describing the modification in view of Edelmann and modified Fig. 5 of Edelmann depicting the first coolant duct between outer surface of the circumferential wall and  chip-receiving space 24).
Response to Arguments
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Referring to page 8 of the Remarks, Applicant argues that Edelmann “does not disclose or suggest a device in which chips are capable of passing from a first chip gape to a chip-receiving space by passing through at least a passage that is defined by at least  a first passage first surface, a first passage second surface and a circumferential wall which closes the passage circumferentially at least in an axial sub-section, and has formed therein at least a first coolant duct”. However, Examiner has provided above that the rejection of claim 1 with Helbig is in combination with Edelmann. Helbig does not specifically teach the circumferential wall, therefore, Edelmann was used in combination with Helbig to provide a circumferential wall and coolant which would prevent chips produced from reaching free spaces in the workpiece or on the bore wall, which may damage the processed workpiece and provide cooling means to the tool-work interface.
Furthermore, applicant argues that Helbig does not disclose a surface of the chip receiving space is a continuation of the surface of the cutting plate that defines the chip gap. However, it can be seen in modified Fig. 1 of Helbig that the surface 46 is a continuation of the surface of the cutting plate. Furthermore, in modified Fig. 1, it can be seen that the surface of the cutting plate defines the chip gap. 
Applicant further argues that Helbig nor Edelmann discloses or suggest a tool in which a coolant duct is between a first passage/ the chip-receiving space and an outer surface of the circumferential wall. Examiner argues that upon modification of Helbig in view of Edelmann to provide coolant ducts, the coolant duct would lie between the first passage/ chip-receiving space and an outer surface of the circumferential wall, as seen in Fig.  4 and 5 of Edelmann, which depicts the coolant duct between the first passage and outer circumferential wall, radially. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722